Action to impress a constructive trust upon certain real property in Middletown, H. Y., purchased by the defendant under circumstances claimed by plaintiff to constitute a breach of a fiduciary relationship. Judgment dismissing the complaint unanimously affirmed, with costs. The trial court did not credit plaintiff’s testimony to its full exte'nt. The premise upon which the appellant argues is broader than that warranted by the findings of the trial court. Present — Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ.